Citation Nr: 1007766	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-18 632	)	DATE
	)
	)


THE ISSUE

Whether the February 18, 2004 decision of the Board of 
Veterans' Appeals (Board) which denied an effective date 
earlier than March 27, 2002 for awards of service connection 
for posttraumatic stress disorder and a total disability 
rating based upon individual unemployability should be 
reversed or revised on the grounds of clear and unmistakable 
error.



REPRESENTATION

Moving party represented by:  V. M. Valdes, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to 
November 1971.

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 (West 2002 & Supp. 
2009) pursuant to a January 2008 motion by the moving party 
(hereinafter the Veteran) alleging clear and unmistakable 
error in a February 18, 2004 decision, wherein the Board 
denied entitlement to an effective date earlier than March 
27, 2002 for awards of service connection for posttraumatic 
stress disorder and a total disability rating based upon 
individual unemployability.


FINDINGS OF FACT

1.  In a February 18, 2004 decision, the Board denied 
entitlement to an effective date earlier than March 27, 2002 
for awards of service connection for posttraumatic stress 
disorder and a total disability rating based upon individual 
unemployability, essentially on the basis that the evidence 
of record at the time indicated that no formal or informal 
claim had been filed earlier than that date for service 
connection for post-traumatic stress disorder and a total 
disability rating based upon individual unemployability.

2.  The Veteran has alleged that an effective date earlier 
than March 27, 2002 should have been assigned for awards of 
service connection for posttraumatic stress disorder and a 
total disability rating based upon individual 
unemployability, inasmuch as the evidence supports his claim, 
and, specifically, that treatment for major depression with 
melancholia and generalized anxiety disorder in December 1994 
was, in effect, treatment for posttraumatic stress disorder 
of a severity such that it precluded all substantially 
gainful employment, thereby justifying the assignment of an 
earlier effective date.

3.  The decision of the Board on February 18, 2004 denying an 
effective date earlier than March 27, 2002 for awards of 
service connection for posttraumatic stress disorder and a 
total disability rating based upon individual unemployability 
was adequately supported by and consistent with the evidence 
then of record.


CONCLUSION OF LAW

The February 18, 2004 decision of the Board which denied an 
effective date earlier than March 27, 2002 for awards of 
service connection for posttraumatic stress disorder and a 
total disability rating based upon individual unemployability 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404, 20.1405 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 18, 2004, the Board issued a decision in which 
the Veteran's claims of entitlement to an effective date 
earlier than March 27, 2002 for awards of service connection 
for posttraumatic stress disorder and a total disability 
rating based upon individual unemployability were denied.  In 
a decision of August 2006, the Court of Veterans Appeals for 
Veterans Claims (Court) affirmed the Board's February 2004 
decision, once again finding that an effective date earlier 
than February 18, 2004 for the awards of service connection 
for posttraumatic stress disorder and a total disability 
rating based upon individual unemployability was not 
warranted.  In January 2008, the Veteran's attorney filed a 
motion alleging clear and unmistakable error in the Board's 
February 18, 2004 decision denying entitlement to an 
effective date earlier than March 27, 2002 for awards of 
service connection for posttraumatic stress disorder and a 
total disability rating based upon individual 
unemployability.  In pertinent part, the attorney argued that 
the Veteran's diagnosis of and treatment for a psychiatric 
disorder, specifically, major depression with melancholia and 
generalized anxiety disorder in December 1994 was, in fact, 
treatment for posttraumatic stress disorder of a severity 
sufficient to preclude all substantially gainful employment, 
thereby warranting the assignment of a December 1994 
effective date. 

In that regard, a Board decision is subject to revision on 
the grounds of clear and unmistakable error, and must be 
reversed or revised if the evidence establishes such error.  
38 U.S.C.A. § 7111(a) (West 2002 & Supp. 2009).  Review to 
determine whether clear and unmistakable error exists in a 
case may be instituted by the Board on its own motion, or 
upon request of a claimant at any time after the decision is 
made.  38 U.S.C.A. § 7111(c)(d) (West 2002 & Supp. 2009).  A 
request for revision is to be submitted directly to the 
Board, and decided by the Board on the merits.  38 U.S.C.A. 
§ 7111(e) (West 2002 & Supp. 2009).  A claim filed with the 
Secretary requesting such reversal or revision is to be 
considered a request to the Board.  38 U.S.C.A. § 7111(f) 
(West 2002 & Supp. 2009).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (2009).  According to regulation, clear and 
unmistakable error is "the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  38 C.F.R. § 20.1403(a) (West 2002 & Supp. 
2009); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b) 
(2009); see also Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

In Russell, the United States Court of Appeals for Veterans 
Claims (Court) propounded a three-pronged test for 
determining when there is clear and unmistakable error in a 
prior decision.  These are (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
the law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  See also 
Damrel v. Brown, 6 Vet. App. 242 (1994).

In Fugo, the Court refined and elaborated on the definition 
of clear and unmistakable error and pleading requirements, 
stating:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or law, that 
when called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error, there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error 
that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo, 6 Vet. App. at 43-44.  Thus, as a threshold matter, a 
claimant must plead clear and unmistakable error with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the clear and unmistakable error claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of clear and unmistakable error due to pleading 
deficiency from denial of clear and unmistakable error on the 
merits); see also Luallen v. Brown, 8 Vet. App. 92 (1995).

The applicable regulations further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (West 2002 & Supp. 
2009).  Examples of situations that are not clear and 
unmistakable include:  (1) changed diagnosis-a new diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) duty to assist-the Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and 
(3) evaluation of evidence-a disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2009).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2009).

With those considerations in mind, the Board will consider 
the merits of the Veteran's claim of clear and unmistakable 
error in the Board's February 18, 2004 decision.

In that regard, at the time of the February 2004 decision, it 
was noted that an April 1995 statement from E. E. Belvis, 
M.D., a psychiatrist, noted that the Veteran had first been 
treated in September 1994 for what was described as major 
depression with melancholia and generalized anxiety disorder.  
However, no reference was made at that time to posttraumatic 
stress disorder.  In February 2003, Dr. Belvis reported that 
it was in April 1995 that the Veteran had reported symptoms 
of posttraumatic stress disorder.

Further noted were copies of VA outpatient treatment records 
submitted by the Veteran, showing that he complained of 
insomnia without anxiety or depression in 1985.  On March 27, 
2002, there was received the Veteran's claim for service 
connection for posttraumatic stress disorder.  Medical 
evidence of record at that time indicated that the Veteran 
had begun treatment for posttraumatic stress disorder in 
1994, and continued with that treatment thereafter.

In January 1996, the Veteran's claim for service connection 
for a nervous condition was denied as not well grounded on 
the basis that a chronic condition had not been shown.

In a rating decision of July 2002, service connection for 
posttraumatic stress disorder was granted, with a 30 percent 
evaluation assigned effective from March 27, 2002, the date 
of receipt of the Veteran's claim.  The Veteran subsequently 
submitted a Notice of Disagreement, with the result that, in 
a November 2002 rating decision, the RO increased the 
Veteran's posttraumatic stress disorder disability evaluation 
to 70 percent, once again, effective from March 27, 2002, the 
date of receipt of his claim.  In a November 2002 rating 
decision, the RO also considered a claim of entitlement to a 
total disability rating based upon individual 
unemployability.  Relying on correspondence from the 
Veteran's private physician, the aforementioned Dr. Belvis, 
stating that the Veteran was totally disabled and unable to 
work due to his mental disorder, a total disability rating 
based upon individual unemployability was awarded effective 
from March 27, 2002, the date of receipt of the Veteran's 
claim for service connection.

In December 2002, the Veteran submitted a Notice of 
Disagreement regarding the effective dates assigned for the 
awards of service connection for posttraumatic stress 
disorder and a total disability rating based upon individual 
unemployability.  The Veteran contended that he had become 
unemployed as of August 8, 1992, and that this therefore 
should be the effective date assigned.  In a later 
submission, the Veteran contended that the effective date for 
service connection for post-traumatic stress disorder should 
be December 1, 1994.

Associated with the Veteran's Notice of Disagreement in 
December 2002 was a statement by the Veteran dated in 
November 1994, addressed to the VA Secretary.  In that 
statement, the Veteran made reference to his psychiatric 
condition, including "untreated posttraumatic stress 
disorder."  However, a review of the record failed to 
indicate that this statement was part of the record prior to 
December 2002.

At the time of the Board's February 18, 2004 decision, it was 
further noted that service connection was not in effect for 
any other disabilities.  The Veteran's nonservice-connected 
disabilities included degenerative changes to the cervical 
spine, degenerative changes to the lumbar spine, a left eye 
injury, peripheral neuropathy of all four extremities, and 
major depression.  Significantly, effective November 1994, 
the Veteran was deemed unable to secure or follow a 
substantially gainful occupation due to his (nonservice-
connected) peripheral neuropathy and major depression, and 
was awarded a nonservice-connected pension.

The Board noted that, unless otherwise provided, the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).  
Also noted was that an effective date from the day following 
the date of separation from service was authorized only where 
the claim was received within one year from separation from 
service.  38 C.F.R. § 3.400(b) (2009).

The Board noted that total disability ratings for 
compensation are to be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a) 
(2009).  Where, however, there is only one such disability, 
it must be rated at 60 percent or more, and, if there are two 
or more disabilities, there must be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2009).

The Board further noted that any communication or action 
indicating an intent to apply for VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2009).  
Moreover, when the informal claim pertains to an increased 
evaluation for a service-connected disability, the request is 
to be accepted as a claim.  38 C.F.R. § 3.155(c) (2009).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2009).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b) (2009).

The Board indicated that once a Veteran:  (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied, and VA must consider whether the Veteran is 
entitled to a total disability rating.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).

In analyzing the Veteran's claim for an earlier effective 
date for the award of service connection for posttraumatic 
stress disorder, the Board found that the RO had assigned an 
effective date of March 27, 2002 for that benefit, a date 
which corresponded to the actual date of receipt by the RO of 
the Veteran's application for compensation.  Further noted 
was that medical records reflected treatment for possible 
psychiatric symptoms in the 1980's, and for posttraumatic 
stress disorder by a private physician, Dr. Belvis, since 
1995.  However, the Board noted that the dates of treatment 
for a psychiatric condition, including posttraumatic stress 
disorder, were not relevant, inasmuch as, in the Veteran's 
case, the effective date was based on the date of receipt of 
claim or the date entitlement arose, whichever was later.  
Significantly, a VA examination report is to be accepted as 
an informal claim for benefits only when service connection 
has already been established.  38 C.F.R. § 3.157(b) and 
(b)(1) (2009).  As previously noted, prior to March 27, 2002, 
service connection was not in effect for any of the Veteran's 
disabilities.  The Board noted that VA was not free to award 
a retroactive effective date prior to the date it receives a 
claim unless there is specific statutory authority for such a 
retroactive effective date.  In the Veteran's case, there was 
no statutory provision authorizing VA to award benefits 
retroactively on the basis of treatment for posttraumatic 
stress disorder, with the result that his claim for an 
earlier effective date must fail.  In the opinion of the 
Board, there was no legal basis for an effective date earlier 
than March 27, 2002 for the award of service connection for 
posttraumatic stress disorder.

As regards the Veteran's claim for an earlier effective date 
for the award of a total disability rating based upon 
individual unemployability, the Board noted that a review of 
the record reflected that the Veteran was awarded a total 
disability rating in a November 2002 rating action, once 
again effective from March 27, 2002, the effective date 
assigned to the award of service connection and corresponding 
70 percent rating for posttraumatic stress disorder.  The 
Board determined that the Veteran was not entitled to an 
effective date earlier than March 27, 2002 for the award of a 
total disability rating, inasmuch as, prior to March 27, 
2002, the Veteran was not service connected for any 
disabilities.  While there was evidence that the Veteran had 
been unable to secure or follow a substantially gainful 
occupation prior to March 27, 2002, the Board found that this 
was not relevant, inasmuch as the Veteran was not service 
connected for any disabilities prior to that date.  
Accordingly, prior to March 27, 2002, the Veteran's 
disabilities did not render him eligible to meet the specific 
schedular standards warranting the award of a total 
disability rating based on individual unemployability.

Based on the aforementioned, the Board is of the opinion that 
the moving party has not demonstrated that the Board's 
February 18, 2004 decision contains clear and unmistakable 
error.  While the Veteran appears to be arguing that, as 
early as December 1994, he suffered from service-induced 
posttraumatic stress disorder, his argument is without merit.  
As the Board noted in its February 2004 decision, the record 
does contain medical evidence that the Veteran was, in fact, 
treated for posttraumatic stress disorder prior to 2002.  
However, the effective date of an award of service connection 
is not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with the VA.  See Lalonde v. West, 12 Vet. 
App. 377, 380 (1999).  As noted above, the effective date of 
an award based on an original claim is to be fixed in 
accordance with the facts found, but in any case shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400(b)(2) (2009).  Under the circumstances, the question 
of whether the Veteran had posttraumatic stress disorder 
prior to March 27, 2002 is not relevant to the determination 
of an effective date.  Because the Veteran did not file his 
original claim for posttraumatic stress disorder until March 
27, 2002, that date is the earliest effective date which 
could have been assigned.

In support of his claim, the Veteran has submitted a May 2004 
report from a private psychologist, which report essentially 
argues that the Veteran was, in fact, suffering from 
posttraumatic stress disorder at least as early as 1992.  
However, this report was obviously not of record at the time 
of the Board's February 2004 decision denying entitlement to 
an earlier effective date and, accordingly, may not be 
considered in a determination regarding clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(b) (2009).  
Moreover, the analysis contained in the report constitutes, 
for the most part, only a disagreement as to how the evidence 
was interpreted and evaluated, and, as such, cannot provide a 
basis for a finding of clear and unmistakable error.

Based on the aforementioned, the Board finds that the 
February 18, 2004 decision which denied an effective date 
earlier than March 27, 2002 for awards of service connection 
for posttraumatic stress disorder and a total disability 
rating based upon individual unemployability was based upon 
proper application of the facts then before the Board to the 
law then in existence.  Under the circumstances, the Board 
must conclude that the Veteran has simply failed to 
establish, undebatably, that the correct facts, as they were 
then known, were not before the Board on February 18, 2004, 
or that the Board failed to correctly apply the extant 
statutory or regulatory provisions.  Nor has it been 
demonstrated that, but for alleged error, the outcome of the 
Veteran's claim would have been different.  In short, clear 
and unmistakable error in the Board's February 18, 2004 
decision has not been established.

Finally, as regards the potential application of the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board notes that 
the Court has held that the VCAA is not applicable to claims 
of clear and unmistakable error, inasmuch as clear and 
unmistakable error claims are not conventional appeals, but 
rather requests for revision of previous decisions.  As such, 
Veterans alleging clear and unmistakable error are not 
"claimants" and a "claimant," as defined by 38 U.S.C.A. 
§ 5100 (West 2002 & Supp. 2009) cannot encompass a person 
seeking a revision of a final decision based upon clear and 
unmistakable error pursuant to 38 U.S.C.A. §§ 5109(a) and 
7111 (West 2002 & Supp. 2009).  As a consequence, VA's duties 
to notify and assist contained in the VCAA are not applicable 
to clear and unmistakable error motions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).


ORDER

As clear and unmistakable error in the Board's February 18, 
2004 decision that denied an effective date earlier than 
March 27, 2002 for awards of service connection for 
posttraumatic stress disorder and a total disability rating 
based upon individual unemployability has not been 
established, the benefit sought on appeal is denied.



                       
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



